DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of the species of JNK inhibitor as SEQ ID NO: 172 and species of disease/disorder as inflammation of the lung in the reply filed on September 7, 2021 is acknowledged. In the reply filed February 9, 2022, Applicants amended the claims directed to pulmonary fibrosis or chronic obstructive pulmonary disease. The search and examination has been extended to the species of disease/disorder as pulmonary fibrosis or chronic obstructive pulmonary disease.
Claims 7, 8 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 7, 2021.
Status of Claims
Claims 1-9, 11-13, 17, 30, 65 and 66 are pending. Claims 7, 8 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. Claims 1-6, 9, 11-13, 17, 65 and 66 are under examination.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
The present application is a continuation of US Application No. 15/217,326, filed 07/22/2016, now U.S. Patent No. 10,596,223. US Application No.  is a division of US Application No. 14/367,706, filed 06/20/2014, now abandoned. US Application No. 14/367,706 is a national stage entry of PCT/EP2012/005362, International Filing Date: 12/21/2012 and claims foreign priority to PCT/EP2011/006481, filed 12/21/2011.
The effective filing date of the claimed invention is  December 21, 2011.
Claim Rejections - 35 USC § 112
Response to Arguments: The rejection of claims 1-6, 9, 11-13, 17-19, 65 and 66 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in view of the amendments filed February 9, 2022.
Claim Rejections - 35 USC § 103
Response to Arguments: Applicants argue Lee et al. and Bonny (2011) do not teach or suggest treating pulmonary fibrosis and chronic obstructive pulmonary disease as claimed. See pages 6-10 in the remarks filed February 9, 2022. Applicants’ arguments have been fully considered and are persuasive. Therefore, the rejection of claims 1-6, 9, 11-13, 17-19, 65 and 66 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (“Inhibition of c-Jun NH2-terminal kinase or extracellular signal-regulated kinase improves lung injury”, Respiratory Research, 2004, 15 pages) in view of Bonny (WO 2011/160827 A2; filed June 21, 2011) has been withdrawn. However, upon further consideration in view of amendments filed February 9, 2022, a new ground(s) of rejection is made in view of Bonny (WO 2009/143865 A1; filed December 2009) in view of Bonny (WO 2011/160827 A2; filed June 21, 2011). 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
New rejection basis in view of the amendments filed February 2, 2022.
Claims 1-6, 9, 11-13, 17, 65 and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonny (WO 2009/143865 A1; filed December 2009) in view of Bonny (WO 2011/160827 A2; filed June 21, 2011).
The present claims under examination are direct to a method for treating chronic obstructive pulmonary disease or pulmonary fibrosis in a subject in need thereof. The treatment comprising administering to the subject a JNK inhibitor. The JNK inhibitor comprises an inhibitory polypeptide sequence according to SEQ ID NO: 1 with the proviso at least one of the amino acids from the group consisting of X1, X2, X3, X5, X7 and X8 is a D-amino acid or an inhibitory polypeptide sequence that is at least 80% identical to SEQ ID NO: 1 and maintains the amino acids residues in positions 4, 8 and 10 in SEQ ID NO: 1.
Regarding claim 1, Bonny (2009) teaches administering a JNK inhibitory peptide to subjects in need of treatment of chronic obstructive pulmonary disease (COPD) and pulmonary fibrosis. See p.6, lines 1-6; p. 55, lines 19-33; p. 56, lines 1-15; p. 71, line 5 to p. 75, line 27; claims 1, 2, 6 and 7; Figures 7-10. In specific examples, Bonny (2009) teaches JNK inhibitory peptide XG-102, also referred therein as SEQ ID NO: 11, to treat pulmonary fibrosis or chronic obstructive pulmonary disease. p. 55, lines 19-33; p. 56, lines 1-15; p. 71, line 5 to p. 75, line 27. Bonny (2009) teaches the peptide XG-102 effectively inhibits JNK activity. See p. 54, lines 22-26. Bonny (2009) teaches XG-102 blocks TNF-; there is a trend to reduce the TNF levels following administration of XG-102. See Figure 8, p. 55, lines 25-30; p. 74, lines 17-20.
The difference between the claimed invention and the invention of Bonny (2009) is the JNK inhibitor s, the JNK inhibitor is not an inhibitor the comprises an inhibitory polypeptide inhibitory polypeptide sequence according to SEQ ID NO: 1 or an inhibitory polypeptide sequence that is at least 80% identical to SEQ ID NO: 1 with the proviso at least one of the amino acids from the group consisting of X1, X2, X3, X5, X7 and X8 is a D-amino acid and maintains the amino acids residues in positions 4, 8 and 10 in SEQ ID NO: 1 as claimed.
Bonny (2011) teaches peptide inhibitors of JNK which comprise an inhibitor (poly-)peptide sequence according to general formula of SEQ ID NO: 1 wherein the JNK inhibitors of Bonny are identical in structure and function as the claimed JNK inhibitors which comprise an inhibitor (poly-)peptide sequence according to general formula of SEQ ID NO: 1 as claimed. Bonny expressly teach a JNK inhibitor comprising the sequence of present SEQ ID NO: 172 (elected species). See SEQ ID NO: 172. SEQ ID NO: 172 has the amino acid sequence rKKRrQRRrRPkRPaTLNLf (present SEQ ID NO: 172). See p. 21, Table 3. Bonny teaches the JNK inhibitor with the sequence of SEQ ID NO: 172 blocks TNF-. Figures 9-12; p. 5, lines 1-16.
A prima facie case of obviousness exists when the prior art contacts a method which differs from the claimed method by the substitution of some component, the substituted component and their function were known in the art and one of ordinary skill in the art could have substituted one know element for another and the result of the substitution would have been predictable. MPEP §2143 (I)(B). At the time the invention was made, it would have been obvious to modify the method of Bonny (2009) with the substitution of peptide inhibitors of JNK which comprise an inhibitor (poly-)peptide sequence according to general formula of SEQ ID NO: 1, more specifically, SEQ ID NO: 172. SEQ ID NO: 172 for XG-102 as claimed because the peptides like XG-102 are inhibitors of JNK and TNF. There would have a reasonable expectation of success as the artisan would be substitution equivalents known for the same purpose of inhibiting JNK activity. 
Regarding present claims 2-6, 9, 11, 12, 13 and 65, Bonny (2011) teaches a preferred example of a JNK inhibitor is the JNK inhibitor of SEQ ID NO: 172. SEQ ID NO: 172 comprises the transporter sequence of SEQ ID NO: 46 and the inhibitor (poly-)peptide sequence of SEQ ID NO: 8 (in bold) and has the amino acid sequence rKKRrQRRrRPkRPaTLNLf (present SEQ ID NO: 172). See p. 21, Table 3. The transporter sequence, rKKRrQRRr (SEQ ID NO: 46) is directly positioned N-terminal to the (poly-)peptide sequence RPkRPaTLNLf (SEQ ID NO: 8).
Regarding claim 17, Bonny (2009) teaches administering the JNK inhibitor intravenously, intramuscularly, subcutaneously, intradermally, transdermally, enterally, orally, rectally, topically, nasally, locally, intranasally, epidermally, by patch delivery. See p. 71, lines 20-21; claim 32; p. 44, line 4 to p. 45, line 16.
Regarding claim 66, Bonny (2009) teaches administering the JNK inhibitor with a compatible pharmaceutically acceptable carrier. See p. 42, line 30 to p. 44, line33; p. 45, lines 1-16.
Therefore, at the time the invention was made, the presently claimed invention was prima facie obvious to the artisan of ordinary skill.
Double Patenting
Response to Arguments: Applicants argue the cited patents and copending applications do not teach or suggest treating pulmonary fibrosis and chronic obstructive pulmonary disease as claimed. See page10 in the remarks filed February 9, 2022. Applicants ‘arguments have been fully considered and are persuasive. Therefore, the rejection of claims 1-6, 9, 11-13, 17-19, 65 and 66 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,596,223 B2, the rejection of claims 1-6, 9, 11-13, 17-19, 65 and 66 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 10, 11, 35, 41, 42, and 44-52 of copending Application No. 16/430,697 (reference application), and the rejection of claims 1-6, 9, 11-13, 17-19 and 65 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,967,038 B2 in view of Bonny (WO 2011/160827 A2; filed June 21, 2011) have been withdrawn. However, upon further consideration in view of amendments filed February 9, 2022, a new ground(s) of rejection is made in view of claims 1-15 of U.S. Patent No. 9,006,185 B2 in view of Bonny (WO 2011/160827 A2; filed June 21, 2011). 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
New rejection basis in view of the amendments filed February 2, 2022.
Claims 1-6, 9, 11-13, 17, 65 and 66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,006,185 B2 in view of Bonny (WO 2011/160827 A2; filed June 21, 2011). 
U.S. Patent No. 9,006,185 B2 claims a method of treating pulmonary fibrosis or chronic obstructive pulmonary disease in a subject comprising administering a JNK inhibitor.
The difference between the claimed invention and the claims of U.S. Patent No. 9,006,185 B2 is the JNK inhibitor is not an inhibitor the comprises an inhibitory polypeptide inhibitory polypeptide sequence according to SEQ ID NO: 1 or an inhibitory polypeptide sequence that is at least 80% identical to SEQ ID NO: 1 with the proviso at least one of the amino acids from the group consisting of X1, X2, X3, X5, X7 and X8 is a D-amino acid and maintains the amino acids residues in positions 4, 8 and 10 in SEQ ID NO: 1 as claimed.
Bonny (2011) teaches peptide inhibitors of JNK which comprise an inhibitor (poly-)peptide sequence according to general formula of SEQ ID NO: 1 wherein the JNK inhibitors of Bonny are identical in structure and function as the claimed JNK inhibitors which comprise an inhibitor (poly-)peptide sequence according to general formula of SEQ ID NO: 1 as claimed. Bonny expressly teach a JNK inhibitor comprising the sequence of present SEQ ID NO: 172 (elected species). See SEQ ID NO: 172. SEQ ID NO: 172 has the amino acid sequence rKKRrQRRrRPkRPaTLNLf (present SEQ ID NO: 172). See p. 21, Table 3. 
A prima facie case of obviousness exists when the prior art contacts a method which differs from the claimed method by the substitution of some component, the substituted component and their function were known in the art and one of ordinary skill in the art could have substituted one know element for another and the result of the substitution would have been predictable. MPEP §2143 (I)(B). At the time the invention was made, it would have been obvious to modify the claimed method of U.S. Patent No. 9,006,185 B2 with the substitution of peptide inhibitors of JNK which comprise an inhibitor (poly-)peptide sequence according to general formula of SEQ ID NO: 1, such as SEQ ID NO: 172, for the JNK inhibitor of U.S. Patent No. 9,006,185 B2 as claimed because the both peptide of Bonny (2011) and the peptides of U.S. Patent No. 9,006,185 B2 are inhibitors of JNK. There would have a reasonable expectation of success as the artisan would be substitution equivalents known for the same purpose of inhibiting JNK activity. 
Regarding present claims 2-6, 9, 11, 12, 13 and 65, Bonny (2011) teaches a preferred example of a JNK inhibitor is the JNK inhibitor of SEQ ID NO: 172. SEQ ID NO: 172 comprises the transporter sequence of SEQ ID NO: 46 and the inhibitor (poly-)peptide sequence of SEQ ID NO: 8 (in bold) and has the amino acid sequence rKKRrQRRrRPkRPaTLNLf (present SEQ ID NO: 172). See p. 21, Table 3. The transporter sequence, rKKRrQRRr (SEQ ID NO: 46) is directly positioned N-terminal to the (poly-)peptide sequence RPkRPaTLNLf (SEQ ID NO: 8).
Regarding claim 17, U.S. Patent No. 9,006,185 B2 administering the JNK inhibitor intravenously, intramuscularly, subcutaneously, intradermally, transdermally, enterally, orally, rectally, topically, nasally, locally, intranasally, epidermally, by patch delivery. See claim 12.
Regarding claim 66, U.S. Patent No. 9,006,185 B2 administering a pharmaceutical composition comprising the JNK inhibitor intravenously, intramuscularly, subcutaneously, intradermally, transdermally, enterally, orally, rectally, topically, nasally, locally, intranasally, epidermally, by patch delivery. Although, U.S. Patent No. 9,006,185 B2 do not expressly teach the composition has a carrier, it would have been obvious to the artisan of ordinary skill at the time the invention was made that the composition had a carrier specific for the administration route claimed. See claims 1 and 12.
 Therefore, at the time the invention was made, the presently claimed invention was prima facie obvious to the artisan of ordinary skill.
Summary
	Claims 1-6, 9, 11-13, 17, 65 and 66 are rejected are rejected under pre-AIA  35 U.S.C. 103(a) and are rejected on the ground of nonstatutory double patenting.
Conclusion
No claim is allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658